Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 9/15/2021, Applicant on 12/14/2021 amended Claims 1, 3-8, 13-16, and 18-20, cancelled 12. 

Claims 1-11 and 13-20 are now pending in this application.


Response to Amendment
Applicant's amendments to Claims 1, 3-8, 13-16, and 18-20 are not sufficient to overcome the 112(b) rejections set forth in the previous action. 

Applicant's amendments to claims 1, 3-8, 13-16, and 18-20 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to Claims 1, 3-8, 13-16, and 18-20 are not sufficient to overcome the prior art rejections set forth in the previous action.




Response to Arguments – 35 USC § 112(b)
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...claim 8 has been amended to recite that "the predefined range specifies a Pearson correlation coefficient larger than -0.1 and smaller than 0.1." "[T]he predefined range" is referring to the "predefined range" originally introduced in claim 1, which recites, in part, "determining, by one or more processors, that a degree of correlation between the set of aggregated quality indicators and the set of key performance indicators is within a predefined range[.]"...” Examiner respectfully disagrees.

Examiner notes Applicant’s amendment, however the amended language is still unclear if “...a Pearson correlation coefficient between the set of key performance indicators...” and “...a Pearson correlation coefficient larger than -0.1 and smaller than 0.1” are referring to the same “Pearson correlation coefficient”. Further, it is unclear if “the predefined range” refers to “...between the set of key performance indicators and the set of aggregated quality indicators...” in Claim 8 or “a predefined range” in Claim 1. 




Response to Arguments – 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...Claim 1, as amended, is directed to a method, which includes, for example, "loading, by one or more processors, a set of scoring batches, each scoring batch containing multiple scoring payload records, the scoring payload records storing input data provided to an artificial intelligence (AI) based recommendation system in response to the input data" and "responsive to the degree of correlation being within the predefined range, generating a graphical user interface to a user, the graphical user interface comprising a notification that the AI-based recommendation system has been ignored, the scoring payload records, and performance data values related to a process." Applicant respectfully asserts that, for at least the reasons stated above, claim l's elements, such as, but not limited to, "loading, by one or more processors, a set of scoring batches, each scoring batch containing multiple scoring payload records, the scoring payload records storing input data provided to an artificial intelligence (AI) based recommendation system in response to the input data" and "responsive to the degree of correlation being within the predefined range, generating a graphical user interface to a user, the graphical user interface comprising a notification that the AI-based recommendation system has been ignored, the scoring payload records, and performance data values related to a process" is subject matter that is directed to neither "mathematical concepts" nor "a mental process". As such, the claims do not recite matter that falls within these enumerated groupings of abstract ideas, and therefore should not be treated as reciting abstract ideas. ...” Examiner respectfully disagrees.


Analyzing under Step 2A, Prong 1:
The limitations regarding, …loading, by ..., a set of scoring batches, each scoring batch containing multiple scoring payload records, the scoring payload records storing input data provided to ... in response to the input data; deriving, by ..., quality indicators for each scoring batch from the scoring payload records; aggregating, by ..., the quality indicators to obtain an aggregated quality indicator, wherein the aggregated quality indicator specifies an estimated quality of recommendations by ... for each respective scoring batch; adding, by ..., the aggregated quality indicator to a set of aggregated quality indicators; calculating, by ..., a key performance indicator for each scoring batch; dadding, by ..., the key performance indicator to a set of key performance indicators; determining, by ..., that a degree of correlation between the set of aggregated quality indicators and the set of key performance indicators is within a predefined range; and responsive to the degree of correlation being within the predefined range, generating a ... to a user, the ... comprising a notification that the ... has been ignored, the scoring payload records, and performance data values related to a process..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...loading, by ..., a set of scoring batches, each scoring batch containing multiple scoring payload records, the scoring payload records storing input data provided to ... in response to the input data; deriving, by ..., quality indicators for each scoring batch from the scoring payload records; aggregating, by ..., the quality indicators to obtain an aggregated quality indicator, wherein the aggregated quality indicator specifies an estimated quality of recommendations by ... for each respective scoring batch; adding, by ..., the aggregated quality indicator to a set of aggregated quality indicators; calculating, by ..., a key performance indicator for each scoring batch; dadding, by ..., the key performance indicator to a set of key performance indicators; determining, by ..., that a degree of correlation between the set of aggregated quality indicators and the set of key performance indicators is within a predefined range; and responsive to the degree of correlation being within the predefined range, generating a ... to a user, the ... comprising a notification that the ... has been ignored, the scoring payload records, and performance data values related to a process..., therefore, the claims are directed to a mental process. 

Furthermore, loading, by ..., a set of scoring batches, each scoring batch containing multiple scoring payload records, the scoring payload records storing input data provided to ... in response to the input data; deriving, by ..., quality indicators for each scoring batch from the scoring payload records; aggregating, by ..., the quality indicators to obtain an aggregated quality indicator, wherein the aggregated quality indicator specifies an estimated quality of recommendations by ... for each respective scoring batch; adding, by ..., the aggregated quality indicator to a set of aggregated quality indicators; calculating, by ..., a key performance indicator for each scoring batch; dadding, by ..., the key performance indicator to a set of key performance indicators; determining, by ..., that a degree of correlation between the set of aggregated quality indicators and the set of key performance indicators is within a predefined range; and responsive to the degree of correlation being within the predefined range, generating a ... to a user, the ... comprising a notification that the ... has been ignored, the scoring payload records, and performance data values related to a process..., under the broadest reasonable interpretation, is mathematical concepts. 

Accordingly, the claims are directed to a mental process, and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Applicant submits, “...claim 1 integrates the recited judicial exception into a practical application...The above quoted element(s) use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment by providing an automated process and system to determine whether an AI-based recommendation system has been ignored and generate a graphical user interface to inform a user of such a determination...” Examiner respectfully disagrees.

While Applicant’s amendments further prosecution, Applicant’s amendments do not integrate the abstract ideas into a practical application, The amendment “... generating a graphical user interface to a user, the graphical user interface comprising a notification that the AI-based recommendation system has been ignored, the scoring payload records, and performance data values related to a process....”, recite the additional element of “graphical user interface”. However, the additional elements beyond the abstract ideas do not integrated into a practical application under the second prong of Step 2A. Since, under the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional 




Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...A first reason why claim 1 is not unpatentable over Wang in view of Bart is that Wang in view of Bart does not teach or suggest claim l's element of "responsive to the degree of correlation being within the predefined range, generating a graphical user interface to a user, the graphical user interface comprising a notification that the AI-based recommendation system has been ignored, the scoring payload records, and performance data values related to a process." Wang is devoid of any teaching or suggestion of "responsive to the degree of correlation being within the predefined range, generating a graphical user interface to a user, the graphical user interface comprising a notification that the AI-based recommendation system has been ignored, the scoring payload records, and performance data values related to a process." ....Bart does not cure the deficiencies of Wang by teaching or suggesting claim l's element of "responsive to the degree of correlation being within the predefined range, generating a graphical user interface to a user, the graphical user interface comprising a notification that the AI-based recommendation system has been ignored, the scoring payload records, and performance data values related to a process."...” Examiner respectfully disagrees. 

Respectfully, Applicant’s argument requires that the each of the features of Bart are bodily incorporated into Wang that each and every element is individually taught by a single reference. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one single or in all of the references. See id. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See id.; In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


responsive to the degree of correlation being within the predefined range, generating a graphical user interface to a user, the graphical user interface comprising a notification that the AI-based recommendation system has been ... the scoring payload records, and performance data values related to a process.  (in at least [0037] Each customer complaint related to service disruption can include a user ID, report date and time, brief description of the problem, and/or resolution of the issue. In one embodiment, this information can be parsed and analyzed by one or more computing devices to determine a subject matter of the user feedback (e.g., without user intervention utilizing language engines and language and rhetorical content libraries). A summary of exemplary data sets that can be collected is shown in FIG. 2 b.  [0065] FIG. 4 shows the Q-score on FPR-FNR trade-off curves using various as ranging from 3 hours to 24 hours (e.g., each curve corresponds to an X with a given δ). Note that FPR shown on the X-axis is in log-scale and FPR shown on the Y-axis is in normal scale. The figure shows that the prediction accuracy gets generally better as we shorten δ (i.e., the curve gets closer to the lower left corner of the plot). However, comparing δ=3 hours and δ=6 hours, their FNR overlaps over different range of FPR, indicating that there is no single optimal δ to be chosen. FIG. 5 shows the results of XTemp.Comb by applying multi-scale temporal aggregation on network performance indicators. There are three curves obtained by combining (i) shorter time bins of 3-12 hours, (ii) longer time bins of 15-24 hours, and (iii) the entire range of 3-24 hours. We observed in our example that (iii) provides the best performance among them. At the same time, (iii) is also strictly better than any curves in FIG. 4, indicating that multi-scale temporal aggregation on network performance indicators improves the accuracy of Q-score prediction on service quality issues  [0060] Q-scores are real-valued numbers, thresholds for alarming on the Q-scores to operations can be identified. The alarms can be proactively used to predict customer complaints. Threshold-based change detection can be applied on the time-series of Q-scores to generate the alarms. [0073] Q-score to be used for alerting services, it can have the capability to provide triggers before users start to complain. We can determine how much into the future we can infer user complaints using Q-score. To understand the feasible level of proactiveness in Q-score, we have in this example evaluated two characteristics: (i) the growth pattern of Q-score over time and (ii) the stability of Q-score with time gap between network events and user feedback. [0077] evaluate how closely Q-score follows user feedback in its magnitude when aggregated across individuals within each COs. Note that, to focus on its similarity to user feedback rate, we can ignore the lead time of Q-score in this test. FIGS. 12 a-c show the trend of Q-score and user feedback aggregated per-CO. In doing so, Q-scores of individual user ID are first computed, and the scores corresponding to individuals within each CO are aggregated together to form per-CO Q-score. FIG. 12 a shows the trend of per-CO Q-score and user feedback for a CO with relatively high customer feedback (e.g., complaints). Over the course of 24 days, the percentage of users with complaints shown on the y-axis gets as high as 11%. Despite that there are some overestimations, the general trend of per-CO Q-score closely follows that of user feedback. FIG. 12 b shows per-CO Q-score and user feedback for COs with moderately high complaints. We again see that the Q-score follows feedback whenever feedback increases over 2%. FIG. 12 c shows the same for a CO with low customer complaints. Because there are only small increase (2% of users complaining) in the user feedback, Q-score remains at low level of 0.17% on average. From the observations from three different COs with high, medium, and low level of feedback, it is indicated that Q-score, when aggregated across individuals within each CO, closely follows the trend of per-CO user feedback. Since Q-score is indicated in this example as having several hours of lead time before users begin to complain, we can leverage Q-score in dimensioning workforce and prioritizing resources to areas with more upcoming issues ahead of time.)

Although implied, Wang does not expressly disclose the following limitations, which however, are taught by Bart,
... generating a notification that the AI-based recommendation system has been ignored ... (in at least [0019] the system can track whether the prediction or recommendation is followed by the user. If it is not, the analytics system can track that a certain passage did not convince the expert to react to the prediction or recommendation. The analytics system can use such data when deciding between multiple passages to explain a prediction. For example, this can prevent the system from proving a passage that has routinely failed to explain certain predictions and instead provide another passage that may work better.  [0033] after the explanation is provided to a user with a prediction, the following procedures or action may indicate whether or not the prediction, recommendation, or alert was followed by the user. Based on the response, the explanation generator 120 can determine whether the explanation was effective. The explanation generator 120 can use the stored records of these results to weight documents or passages as more or less persuasive.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Wang by, ...inputting a set of characteristic data to a machine learning model that was trained at least in part on a knowledge based data set. A predicted outcome is determined based on the output of the machine learning model and a subset of the knowledge based data set that includes terms corresponding to the set of characteristic data is identified. The predicted outcome and subset of the knowledge based data set is used to generate display information for an interface...the system can track whether the prediction or recommendation is followed by the user. If it is not, the analytics system can track that a certain passage did not convince the expert to react to the prediction or recommendation. The analytics system can use such data when deciding between multiple passages to explain a prediction. For example, this can prevent the system from proving a passage that has routinely failed to explain certain predictions and instead provide another passage that may work better...after the explanation is provided to a user with a prediction, the following procedures or action may indicate whether or not the prediction, recommendation, or alert was followed by the user. Based on the response, the explanation generator 120 can determine whether the explanation was effective. The explanation generator 120 can use the stored records of these results to weight documents or passages as more or less persuasive..., as taught by Bart, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Wang with the motivation of, ....improve the accuracy or diagnosis, identification, prognosis, or other predictions in a variety of environments. These techniques can include hard coded decision trees, automatic machine learning, deep learning, or other uses of data to provide a predictive outcome...Machine learning approaches to data analytics can provide insight and solutions that are not previously known in a field. For example, a machine learning system can be trained on a large set of data to identify connections between different elements in the set of data that are not obvious to a human. The insights developed through machine learning systems can replace or augment the available recorded data in particular fields...generate human understandable explanations for outputs of machine learning systems...Machine learning systems can provide additional analysis that fills potential gaps in knowledge based data. A machine learning model can be trained on sample data for a field and then used by an analytics system to make predictions....When presented to an expert this can mean the expert will ignore the prediction if it does not follow an expected output based on the knowledge available to the expert... use knowledge based data to provide an explanation for predictions generated by a machine learning model. The knowledge based data can be text data recording the knowledge available to an industry...Based on the prediction, the analytics system can generate an alert or recommendation as well as provide the prediction....The analytics system can then search in the knowledge based data for explanatory statements that are consistent with the configuration of data that generated the prediction. The explanatory statements, potentially with a reference to the location of such statements in the knowledge based data, can be provided along with the predictions, alerts, or recommendations...., as recited in Bart.








Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 8 recites “...a Pearson correlation coefficient between the set of key performance indicators...” and “...a Pearson correlation coefficient larger than -0.1 and smaller than 0.1”, it is unclear to if these elements are referring to the same “Pearson correlation coefficient”. Further, it is unclear if “the predefined range” refers to “...between the set of key performance indicators and the set of aggregated quality indicators...” in Claim 8 or “a predefined range” in Claim 1.  For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  Appropriate correction is required.










Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 16, 20) recite, 
“A method comprising: 
loading, by ..., a set of scoring batches, each scoring batch containing multiple scoring payload records, the scoring payload records storing input data provided to ... in response to the input data; 
deriving, by ..., quality indicators for each scoring batch from the scoring payload records; 
aggregating, by ..., the quality indicators to obtain an aggregated quality indicator, wherein the aggregated quality indicator specifies an estimated quality of recommendations by ... for each respective scoring batch; 
adding, by ..., the aggregated quality indicator to a set of aggregated quality indicators; 
calculating, by ..., a key performance indicator for each scoring batch; 
adding, by ..., the key performance indicator to a set of key performance indicators; 
determining, by ..., that a degree of correlation between the set of aggregated quality indicators and the set of key performance indicators is within a predefined range; and 
responsive to the degree of correlation being within the predefined range, generating a ... to a user, the ... comprising a notification that the ... has been ignored, the scoring payload records, and performance data values related to a process.”   

Analyzing under Step 2A, Prong 1:
The limitations regarding, …loading, by ..., a set of scoring batches, each scoring batch containing multiple scoring payload records, the scoring payload records storing input data provided to ... in response to the input data; deriving, by ..., quality indicators for each scoring batch from the scoring payload records; aggregating, by ..., the quality indicators to obtain an aggregated quality indicator, wherein the aggregated quality indicator specifies an estimated quality of recommendations by ... for each respective scoring batch; adding, by ..., the aggregated quality indicator to a set of aggregated quality indicators; calculating, by ..., a key performance indicator for each scoring batch; dadding, by ..., the key performance indicator to a set of key performance indicators; determining, by ..., that a degree of correlation between the set of aggregated quality indicators and the set of key performance indicators is within a predefined range; and responsive to the degree of correlation being within the predefined range, generating a ... to a user, the ... comprising a notification that the ... has been ignored, the scoring payload records, and performance data values related to a process..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...loading, by ..., a set of scoring batches, each scoring batch containing multiple scoring payload records, the scoring payload records storing input data provided to ... in response to the input data; deriving, by ..., quality indicators for each scoring batch from the scoring payload records; aggregating, by ..., the quality indicators to obtain an aggregated quality indicator, wherein the aggregated quality indicator specifies an estimated quality of recommendations by ... for each respective scoring batch; adding, by ..., the aggregated quality indicator to a set of aggregated quality indicators; calculating, by ..., a key performance indicator for each scoring batch; dadding, by ..., the key performance indicator to a set of key performance indicators; determining, by ..., that a degree of correlation between the set of aggregated quality indicators and the set of key performance indicators is within a predefined range; and responsive to the degree of correlation being within the predefined range, generating a ... to a user, the ... comprising a notification that the ... has been ignored, the scoring payload records, and performance data values related to a process..., therefore, the claims are directed to a mental process. 

loading, by ..., a set of scoring batches, each scoring batch containing multiple scoring payload records, the scoring payload records storing input data provided to ... in response to the input data; deriving, by ..., quality indicators for each scoring batch from the scoring payload records; aggregating, by ..., the quality indicators to obtain an aggregated quality indicator, wherein the aggregated quality indicator specifies an estimated quality of recommendations by ... for each respective scoring batch; adding, by ..., the aggregated quality indicator to a set of aggregated quality indicators; calculating, by ..., a key performance indicator for each scoring batch; dadding, by ..., the key performance indicator to a set of key performance indicators; determining, by ..., that a degree of correlation between the set of aggregated quality indicators and the set of key performance indicators is within a predefined range; and responsive to the degree of correlation being within the predefined range, generating a ... to a user, the ... comprising a notification that the ... has been ignored, the scoring payload records, and performance data values related to a process..., under the broadest reasonable interpretation, is mathematical concepts. 

Accordingly, the claims are directed to a mental process, and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 16, 20: one or more processors, an artificial intelligence (AI) based recommendation system, AI-based recommendation system, computer program product comprising: one or more computer readable storage media, wherein the one or more computer readable storage media are not transitory signals per se, and program instructions collectively stored on the one or more computer readable storage media, computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, graphical user interface
Claim 13, 14, 15: graphical user interface
  
, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, ...loading, by ..., a set of scoring batches..., deriving, by ..., quality indicators..., aggregating, by ..., the quality indicators..., adding, by ..., the aggregated quality indicator..., adding, by ..., the key performance indicator ..., generating a notification..., presenting..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – loading, by ..., a set of scoring batches..., deriving, by ..., quality indicators..., aggregating, by ..., the quality indicators..., adding, by ..., the aggregated quality indicator..., adding, by ..., the key performance indicator ..., data output – generating a notification..., presenting....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 

[0047]   According to some embodiments, the approach further comprises, if the degree of correlation between the set of business key performance indicators and the set of aggregated quality indicators is within the predefined range, making available to the user via a graphical user interface the scoring payload records and/or performance data values related to the business process in order to allow the user to identify recommendations by the AI-based recommendation system which have been ignored. This may have the advantage that it allows a user to identify recommendations which have been ignored. By the help of the graphical user interface, this process is very convenient. According to embodiments, data from scoring payload records and/or performance data values may be visualized by means of tables, node diagrams, data flow diagrams, or other types of diagrams. Such data may also be displayed in any other conceivable manner. According to some embodiments, the graphical user interface may be interactive. It is possible that coloring is used in order to highlight critical results. 
[0062]   According to an embodiment, the AI-based recommendation system employs machine learning. This may have the advantage that the AI-based recommendation can continuously extend its knowledge via training. According to embodiments, the AI-based recommendation system may employ at least one approach from the group consisting of artificial neural networks, decision trees, support vector machines, regression analysis, Bayesian networks and genetic algorithms. Other approaches may be employed, as well. 
[0063]   Fig. 1 depicts a block diagram featuring a computing system 101. The computing system 101 comprises an AI-based recommendation system 103 and a detection system 102. The AI-based recommendation system 103 is a question answering computing system which provides recommendations for a business process. The detection system 102 has the purpose of determining whether the recommendations 111 from the AI-based recommendation system 103 are being followed consistently. According to the present example, a business process management engine 106 is present which helps to control the business process. According to other examples, no business process management engine 106 may be present. Exemplarily, the detection system 102, the AI-based recommendation system 103 and the business process management engine 106 are part of the computing system 101, which may be a single computer workstation, a collection of computer workstations, or a cloud-based system. According to the present example, the AI-based recommendation system receives recommendation requests 110 from a user 109. In response, the AI-based recommendation system 103 provides recommendations 111. 
[0064]   The detection system 102 may send a notification 112 to the user 109 if it is has detected that recommendations 111 have not been observed. Business data 113 may be transferred between the user 109 and the business process management engine 106. The AI- based recommendation system 103 may for instance contain a scoring database 104 which contains multiple scoring payload records 105. Each scoring payload record 105 may contain various metrics related to a recommendation 111 by the AI-based recommendation system 103. From such metrics, the detection system 102 can derive quality indicators estimating whether recommendations 111 are correct. The business process management engine 106 contains a business database 107 containing business payload records 108. Each business payload record 108 contains one or more performance data values related to the business process. According to some examples, the business payload records 108 may be received as input data 114 by the AI-based recommendation system 103. The input data 114 may also include business key performance indicators, which, being calculated from the performance data values, indicate a performance of the business process as a whole. The AI-based recommendation system 103 uses the input data 114 as a basis for making its recommendations 111. As depicted, the detection system 102 may also receive the input data 114. In addition, the detection system 102 may receive detection data 115 from the AI-based recommendation system 103, wherein the detection data 115 comprises data from the scoring payload records 105. This allows the detection system 102 to evaluate whether the recommendations by the AI-based recommendation system 103 have been observed. 
[0077]   Embodiments of the present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. 
[0078] The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. 
[0079]   Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network. The network may comprise copper transmission cables, optical transmission fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers. A network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device. 
[0080]   Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state- setting data, configuration data for integrated circuitry, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++, or the like, and procedural programming languages, such as the "C" programming language or similar programming languages. The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer readable program instructions by utilizing state information of the computer readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention. 
[0081]   Aspects of the present invention are described herein with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems), and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instructions. 
[0082] These computer readable program instructions may be provided to a processor of a computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks. 
The computer readable program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other device to cause a series of operational steps to be performed on the computer, other programmable apparatus or other device to produce a computer implemented process, such that the instructions which execute on the computer, other programmable apparatus, or other device implement the functions/acts specified in the flowchart and/or block diagram block or blocks. 
[0084]   The flowchart and block diagrams in the Figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods, and computer program products according to various embodiments of the present invention. In this regard, each block in the flowchart or block diagrams may represent a module, segment, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function(s). In some alternative implementations, the functions noted in the blocks may occur out of the order noted in the Figures. For example, two blocks shown in succession may, in fact, be accomplished as one step, executed concurrently, substantially concurrently, in a partially or wholly temporally overlapping manner, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved. It will also be noted that each block of the block diagrams and/or flowchart illustration, and combinations of blocks in the block diagrams and/or flowchart illustration, can be implemented by special purpose hardware-based systems that perform the specified functions or acts or carry out combinations of special purpose hardware and computer instructions. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20130198767A1 to Wang et al., (hereinafter referred to as “Wang”) in view of US Patent Publication to US20200104733A1 to Bart. (hereinafter referred to as “Bart”) 

As per Claim 1, Wang teaches: (Currently Amended)  A method comprising: 
loading, by one or more processors, a set of scoring batches, each scoring batch containing multiple scoring payload records, the scoring payload records storing input data provided to an artificial intelligence (AI) based recommendation system in response to the input data; (in at least [0039]  FIG. 3 a, data flow for the system 200 that can be used in generating Q-score according to one exemplary embodiment is shown. A Q-score can take input from the performance indicators (which are referred to as features herein), the user control activities, and the user feedback in the form of customer call service records. The output can be a series of Q-scores, one for each user in service that can quantify the received service quality. System 200 can include an (i) offline learning component(s) and (ii) online monitoring (e.g., continuous) component(s). The overall dataflow in the Q-score system can begin with the offline relationship learning between user feedback on service quality and the measurements from network features and user activities. A desired and available channel for discovering user-level service quality issue can be through use of the lossy, noisy and indeterminately-delayed calls to customer care centers [0080] at 1302 in which performance indicators are collected or otherwise obtained from network elements including routers and/or switches. Data can be collected from other network elements including DSLAMS, servers and so forth. The performance indicators can be of various types and can be obtained based on various types of data from various sources including SNMP MIBs, logs and so forth. At 1304, customer performance indicators, including premises or home performance indicators, can be collected or otherwise obtained from customer equipment, including customer premises equipment such as STBs and RGs. These performance indicators can be of various types and can be obtained based on various types of data from various sources including event logs, syslogs and so forth
deriving, by one or more processors, quality indicators for each scoring batch from the scoring payload records; (in at least [0039]  FIG. 3 a, data flow for the system 200 that can be used in generating Q-score according to one exemplary embodiment is shown. A Q-score can take input from the performance indicators (which are referred to as features herein), the user control activities, and the user feedback in the form of customer call service records. [0041] the data can be converted to derived features. For example, to deal with multiple ds colliding into the same b (either due to time bin or spatial aggregation), three types of aggregate data points can be defined, which are referred to as the derived features. [0050] Matching the network features to the household/user level, one of the following processing can be utilized: (i) for features at finer grained spatial level than user (such as STB related features since one household may have multiple STBs), the maximum can be taken among different feature values for the more specific locations as the representation for fM, the minimum for fm and the average for fa, at the user level; (ii) for features with coarser grained spatial level than user (such as DSLAM and CO), the coarser grained feature values can be replicated for each associated user within the hierarchy.)
aggregating, by one or more processors, the quality indicators to obtain an aggregated quality indicator, wherein the aggregated quality indicator specifies an estimated quality of recommendations by the AI-based recommendation system for each respective scoring batch; (in at least [0039] begin with the offline relationship learning between user feedback on service quality and the measurements from network features and user activities. [0041] the data can be converted to derived features. For example, to deal with multiple ds colliding into the same b (either due to time bin or spatial aggregation), three types of aggregate data points can be defined, which are referred to as the derived features [0047] The columns of X represent different metrics of derived features. Thus, each column has f with a unique mi. The rows of X represent all feature values during a specific time (si, δ) at a specific location lj. Assuming there are n locations, t different time bins, and k different KPI metrics and feature aggregations, the number of rows in X is n×t and the number of columns is k.
adding, by one or more processors, the aggregated quality indicator to a set of aggregated quality indicators; (in at least [0046] to Support multi-scale analysis that accounts for the indeterminate delay in user feedback, a regression input matrix X can be constructed over all measurement metrics, location, and time parameters as below. [0047] The columns of X represent different metrics of derived features. Thus, each column has f with a unique m. The rows of X represent all feature values during a specific time (s, 8) at a specific location 1. Assuming there are n locations, t different time bins, and k different KPI metrics and feature aggregations, the number of rows in X is nxt andthe number of columns is k.  [0048] Since different Ö values have advantages over others, a multi-scale analysis approach can be adopted by including multiple time window parameters into our consideration. The matrix representation in Eq. (7) is flexible enough to enable this—we can append in columns the X(ö)s with different time-inter vals (Ö). [0052] feedback aggregation can be performed. User complaint logs, such as through customer service calls, can be utilized as the user feedback regarding service quality. )
calculating, by one or more processors, a key performance indicator for each scoring batch; (in at least [0031] to identify important key performance indicators (KPIs) that are statistically associated with the quality of experience, to predict bad quality of experience to users [0039] A Q-score can take input from the performance indicators (which are referred to as features herein), the user control activities, and the user feedback in the form of customer call service records. The output can be a series of Q-scores, one for each user in service that can quantify the received service quality. [0059] KPIs that are more closely related to user feedback can be identified. This involves sorting the regression coefficients by their absolute value and identifying the top N KPIs associated with them. [0069] a small number of significant KPIs with respect to user-perceived quality of experience can be identified for monitoring and predicting user complaints.)
adding, by one or more processors, the key performance indicator to a set of key performance indicators; (in at least [0059] analyzing the commonality and difference of the same metric across different temporal and spatial aggregation configuration, insight can be attained on how each of these KPIs impact the users' quality of experience specific to the most significant spatio-temporal aggregation.)
determining, by one or more processors, that a degree of correlation between the set of aggregated quality indicators and the set of key performance indicators is within a predefined range; and (in at least [0060] running continuously as network KPI data streaming into Q-score, the series of Q-scores over time can be tracked. Since Q-scores are real-valued numbers, thresholds for alarming on the Q-scores to operations can be identified. The alarms can be proactively used to predict customer complaints. Threshold-based change detection can be applied on the time-series of Q-scores to generate the alarms. [0064] Since Sactual is a spatio-temporal aggregation of user feedback, its element now signifies the level of user-perceived service quality issues. Similarly, by summing up the individual users' Q-score inside each CO into a single value, we can obtain an aggregation vector of Q-scores Sestim that signifies our estimated level of user-perceived service quality. To evaluate the significance of the relation between the actual (Sactual) and estimated (Sestim) user perceived service quality level, we can run an F-test between them where the null hypothesis H0: r=0 and where Sactual=r*Sestim. We find that for the significance level of 0.1, the hypothesis test is rejected, implying that the relation between the two vectors does exist. A Pearson's correlation test also shows relatively high correlation coefficients between Sactual and Sestim, indicating that the relationship between the two is linear. In other words, Q-score follows the user-perceived service quality. Because CO level aggregation represents spatial proximity of user geographical locations, user feedback rates can be different across COs. To evaluate if CO aggregation introduces any bias on the results, we also conduct the same evaluation using a random grouping with the same number of groups as the number of COs and compute aggregation vectors. FIG. 3 b summarizes F-test and Pearson's correlation tests results for both CO level aggregation and random grouping based aggregation. The random grouping based aggregation generally shows the same results as the CO level aggregation, supporting that Q-score follows user feedback regardless of how we aggregate users in Q-score computation. In this example, we considered various levels of spatial granularity in the IPTV hierarchy including DSLAM, CO, and VHO levels. Among them, CO level aggregation was selected for the accuracy analysis because it can yield a statistically sound number of user IDs in each CO and enough number of COs to make meaningful comparisons between aggregation vector Ses. [0073] FIG. 10 shows the growth pattern of Q-score for individual user IDs who filed trouble tickets. In the figure, we align the time by the trouble ticket filing time (time=0) and observe how Q-score grows. The solid line represents the average value of the scores and the upper and lower tips of error bars represent one standard deviation plus and minus the average. From the graph, we observe that the increase of average Q-score is close to linear when it is greater than 0.05. The monotonic and gradual increase of Q-score indicates the usability of Q-score as a proactive trigger for alerting because (i) it keeps increase once it becomes non-negligible level and (ii) its growth is not too abrupt. However, due to great variance among different users' Q-scores, we may not desire to use Q-score of 0.05 as the significant value triggering forthcoming actions.)
responsive to the degree of correlation being within the predefined range, generating a graphical user interface to a user, the graphical user interface comprising a notification that the AI-based recommendation system has been ... the scoring payload records, and performance data values related to a process.  (in at least [0037] Each customer complaint related to service disruption can include a user ID, report date and time, brief description of the problem, and/or resolution of the issue. In one embodiment, this information can be parsed and analyzed by one or more computing devices to determine a subject matter of the user feedback (e.g., without user intervention utilizing language engines and language and rhetorical content libraries). A summary of exemplary data sets that can be collected is shown in FIG. 2 b.  [0065] FIG. 4 shows the Q-score on FPR-FNR trade-off curves using various as ranging from 3 hours to 24 hours (e.g., each curve corresponds to an X with a given δ). Note that FPR shown on the X-axis is in log-scale and FPR shown on the Y-axis is in normal scale. The figure shows that the prediction accuracy gets generally better as we shorten δ (i.e., the curve gets closer to the lower left corner of the plot). However, comparing δ=3 hours and δ=6 hours, their FNR overlaps over different range of FPR, indicating that there is no single optimal δ to be chosen. FIG. 5 shows the results of XTemp.Comb by applying multi-scale temporal aggregation on network performance indicators. There are three curves obtained by combining (i) shorter time bins of 3-12 hours, (ii) longer time bins of 15-24 hours, and (iii) the entire range of 3-24 hours. We observed in our example that (iii) provides the best performance among them. At the same time, (iii) is also strictly better than any curves in FIG. 4, indicating that multi-scale temporal aggregation on network performance indicators improves the accuracy of Q-score prediction on service quality issues  [0060] Q-scores are real-valued numbers, thresholds for alarming on the Q-scores to operations can be identified. The alarms can be proactively used to predict customer complaints. Threshold-based change detection can be applied on the time-series of Q-scores to generate the alarms. [0073] Q-score to be used for alerting services, it can have the capability to provide triggers before users start to complain. We can determine how much into the future we can infer user complaints using Q-score. To understand the feasible level of proactiveness in Q-score, we have in this example evaluated two characteristics: (i) the growth pattern of Q-score over time and (ii) the stability of Q-score with time gap between network events and user feedback. [0077] evaluate how closely Q-score follows user feedback in its magnitude when aggregated across individuals within each COs. Note that, to focus on its similarity to user feedback rate, we can ignore the lead time of Q-score in this test. FIGS. 12 a-c show the trend of Q-score and user feedback aggregated per-CO. In doing so, Q-scores of individual user ID are first computed, and the scores corresponding to individuals within each CO are aggregated together to form per-CO Q-score. FIG. 12 a shows the trend of per-CO Q-score and user feedback for a CO with relatively high customer feedback (e.g., complaints). Over the course of 24 days, the percentage of users with complaints shown on the y-axis gets as high as 11%. Despite that there are some overestimations, the general trend of per-CO Q-score closely follows that of user feedback. FIG. 12 b shows per-CO Q-score and user feedback for COs with moderately high complaints. We again see that the Q-score follows feedback whenever feedback increases over 2%. FIG. 12 c shows the same for a CO with low customer complaints. Because there are only small increase (2% of users complaining) in the user feedback, Q-score remains at low level of 0.17% on average. From the observations from three different COs with high, medium, and low level of feedback, it is indicated that Q-score, when aggregated across individuals within each CO, closely follows the trend of per-CO user feedback. Since Q-score is indicated in this example as having several hours of lead time before users begin to complain, we can leverage Q-score in dimensioning workforce and prioritizing resources to areas with more upcoming issues ahead of time.)

Although implied, Wang does not expressly disclose the following limitations, which however, are taught by Bart,
... generating a notification that the AI-based recommendation system has been ignored ... (in at least [0019] the system can track whether the prediction or recommendation is followed by the user. If it is not, the analytics system can track that a certain passage did not convince the expert to react to the prediction or recommendation. The analytics system can use such data when deciding between multiple passages to explain a prediction. For example, this can prevent the system from proving a passage that has routinely failed to explain certain predictions and instead provide another passage that may work better.  [0033] after the explanation is provided to a user with a prediction, the following procedures or action may indicate whether or not the prediction, recommendation, or alert was followed by the user. Based on the response, the explanation generator 120 can determine whether the explanation was effective. The explanation generator 120 can use the stored records of these results to weight documents or passages as more or less persuasive.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Wang by, ...inputting a set of characteristic data to a machine learning model that was trained at least in part on a knowledge based data set. A predicted outcome is determined based on the output of the machine learning model and a subset of the knowledge based data set that includes terms corresponding to the set of characteristic data is identified. The predicted outcome and subset of the knowledge based data set is used to generate display information for an interface...the system can track whether the prediction or recommendation is followed by the user. If it is not, the analytics system can track that a certain passage did not convince the expert to react to the prediction or recommendation. The analytics system can use such data when deciding between multiple passages to explain a prediction. For example, this can prevent the system from proving a passage that has routinely failed to explain certain predictions and instead provide another passage that may work better...after the explanation is provided to a user with a prediction, the following procedures or action may indicate whether or not the prediction, recommendation, or alert was followed by the user. Based on the response, the explanation generator 120 can determine whether the explanation was effective. The explanation generator 120 can use the stored records of these results to weight documents or passages as more or less persuasive..., as taught by Bart, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Wang with the motivation of, ....improve the accuracy or diagnosis, identification, prognosis, or other predictions in a variety of environments. These techniques can include hard coded decision trees, automatic machine learning, deep learning, or other uses of data to provide a predictive outcome...Machine learning approaches to data analytics can provide insight and solutions that are not previously known in a field. For example, a machine learning system can be trained on a large set of data to identify connections between different elements in the set of data that are not obvious to a human. The insights developed through machine learning systems can replace or augment the available recorded data in particular fields...generate human understandable explanations for outputs of machine learning systems...Machine learning systems can provide additional analysis that fills potential gaps in knowledge based data. A machine learning model can be trained on sample data for a field and then used by an analytics system to make predictions....When presented to an expert this can mean the expert will ignore the prediction if it does not follow an expected output based on the knowledge available to the expert... use knowledge based data to provide an explanation for predictions generated by a machine learning model. The knowledge based data can be text data recording the knowledge available to an industry...Based on the prediction, the analytics system can generate an alert or recommendation as well as provide the prediction....The analytics system can then search in the knowledge based data for explanatory statements that are consistent with the configuration of data that generated the prediction. The explanatory statements, potentially with a reference to the location of such statements in the knowledge based data, can be provided along with the predictions, alerts, or recommendations...., as recited in Bart.

As per Claim 2, Wang teaches: (Original)  The method of claim 1, wherein: 
each scoring payload record stores:
(i) multiple classes and (in at least [0037] data sets that can be collected is shown in FIG. 2 b.[0064] considered various levels of spatial granularity in the IPTV hierarchy including DSLAM, CO, and VHO levels.)
(ii) a probability of correctness of each class; and (in at least [0061] predicted customer trouble tickets and that of genuine customer trouble tickets and measured the accuracy of prediction of service quality issues by false negative rate (FNR) and false positive rate (FPR). The FNR and FPR are computed per user basis. [0066] FIG. 6 shows the trade-off curves of X with various single-scale spatial aggregation ranging from user ID (XuserID), to DSLAM (XDSLAM), to CO (XCO), and to VHO (XVHO) level. )
the AI-based recommendation system answers classification problems. (in at least [0049] multi-scale spatial level aggregation can be utilized. Similar to the temporal aggregation captured by the time window parameter, there can be multiple spatial aggregation levels with IPTV system architecture. Based on the hierarchical structure in FIG. 2 a, three different spatial aggregation levels can be considered in Q-score, namely user, DSLAM, and CO levels. [0064] considered various levels of spatial granularity in the IPTV hierarchy including DSLAM, CO, and VHO levels. Among them, CO level aggregation was selected for the accuracy analysis because it can yield a statistically sound number of user IDs in each CO and enough number of COs to make meaningful comparisons between aggregation vector Ses.)

As per Claim 3
each quality indicator is derived by assembling at least one metric selected from the group consisting of: 
one subtracted by a difference between the greatest probability of correctness stored by the scoring payload record and a second greatest probability of correctness stored by the scoring payload record; and one subtracted by a difference between the greatest probability of correctness stored by the scoring payload record and an average of all other probabilities of correctness stored by the scoring payload record;   (in at least [0055] Given the measurements of network indicators X and user feedback y, a coefficient vector β that provides a compressed representation of the relationship between X and y can be determined. In one embodiment, optimization can be performed using regression. A baseline regression model of linear regression, however, cannot provide the optimal solution as our system of equation Xβ=y is over-constrained (e.g., the equation has far smaller number of unknowns than the number of equations (k<<(m*n))). To prevent β from over-fitting due to high variance, Ridge regression can be applied that imposes a penalty λ on complexity of model by minimizing a penalized residual sum of squares RSS as follows min β     (  , β )   s . t .  ∑ i = 1 n  β 2 ≤ s . ( 11 ) [0059]  From the β coefficients, KPIs that are more closely related to user feedback can be identified. This involves sorting the regression coefficients by their absolute value and identifying the top N KPIs associated with them. Furthermore, by analyzing the commonality and difference of the same metric across different temporal and spatial aggregation configuration, insight can be attained on how each of these KPIs impact the users' quality of experience specific to the most significant spatio-temporal aggregation.  [0066] the first plot of FIG. 6 (denoted as ‘USER+DSLAM+CO+VHO’) shows multi-scale spatial aggregation (with measurement matrix XSpat.Comb). We observe that the multi-scale spatial aggregation outperforms any single-scale aggregation in terms of overall prediction accuracy, indicating that the regression algorithm makes the most accurate selection of spatial level of features. [0073]  FIG. 10 shows the growth pattern of Q-score for individual user IDs who filed trouble tickets. In the figure, we align the time by the trouble ticket filing time (time=0) and observe how Q-score grows. The solid line represents the average value of the scores and the upper and lower tips of error bars represent one standard deviation plus and minus the average. From the graph, we observe that the increase of average Q-score is close to linear when it is greater than 0.05. The monotonic and gradual increase of Q-score indicates the usability of Q-score as a proactive trigger for alerting because (i) it keeps increase once it becomes non-negligible level and (ii) its growth is not too abrupt. However, due to great variance among different users' Q-scores, we may not desire to use Q-score of 0.05 as the significant value triggering forthcoming actions.)

As per Claim 4, Wang teaches: (Currently Amended) The method of claim 1, 
wherein the AI-based recommendation system answers regression problems and provides a value from a continuous spectrum as output. (in at least [0039] System 200 can include an (i) offline learning component(s) and (ii) online monitoring (e.g., continuous) component(s). The overall dataflow in the Q-score system can begin with the offline relationship learning between user feedback on service quality and the measurements from network features and user activities. [0060] running continuously as network KPI data streaming into Q-score, the series of Q-scores over time can be tracked. Since Q-scores are real-valued numbers, thresholds for alarming on the Q-scores to operations can be identified. The alarms can be proactively used to predict customer complaints. Threshold-based change detection can be applied on the time-series of Q-scores to generate the alarms.  [0067] To show the effect of user feedback duration being aggregated together, FIG. 7 a compares various lengths of γ. We observe that as γ gets longer, the regression performance gets better. An explanation for this is a significant delay between the occurrence of a problem and the filing of user feedback. Due to the elongated delay, time-bins with short γs may fail to contain feedback correlated with significant network indicator values.)

As per Claim 5, Wang teaches:  (Currently Amended) The method of claim 4, 
wherein each quality indicator is derived by assembling at least one metric selected from the group consisting of: 
a reciprocal of the difference between the upper bound and the lower bound of the prediction interval stored by the scoring payload record; a standard error of prediction stored by the scoring payload record; and a reciprocal of the standard error of prediction stored by the scoring payload record.  (in at least [0073]  for Q-score to be used for alerting services, it can have the capability to provide triggers before users start to complain. We can determine how much into the future we can infer user complaints using Q-score. To understand the feasible level of proactiveness in Q-score, we have in this example evaluated two characteristics: (i) the growth pattern of Q-score over time and (ii) the stability of Q-score with time gap between network events and user feedback. FIG. 10 shows the growth pattern of Q-score for individual user IDs who filed trouble tickets. In the figure, we align the time by the trouble ticket filing time (time=0) and observe how Q-score grows. The solid line represents the average value of the scores and the upper and lower tips of error bars represent one standard deviation plus and minus the average. From the graph, we observe that the increase of average Q-score is close to linear when it is greater than 0.05. The monotonic and gradual increase of Q-score indicates the usability of Q-score as a proactive trigger for alerting because (i) it keeps increase once it becomes non-negligible level and (ii) its growth is not too abrupt. However, due to great variance among different users' Q-scores, we may not desire to use Q-score of 0.05 as the significant value triggering forthcoming actions..)

As per Claim 6, Wang teaches: (Currently Amended) The method of claim 1, further comprising: 
aggregating, by one or more processors, the quality indicators by calculating an interquartile range of the quality indicators. (in at least [0040] To unify the data representation, a data point can be defined: d(m, l, s, e)=v as composed in a four dimensional specification: (i) metric mεM where M is a set of metrics such as CPU level of routers and count of video decoding errors at STBs; (ii) location lεL where L is a set of spatial location identifiers such as a set of users, DSLAMs, or COs; (iii) beginning time for the data binding interval sεT, where T is the total time window; and (iv) ending time of the data binding interval dεT, where v is the measurement value that d contains. Note that for measurement data pertaining to a single time point, s=d. The above representation can be comprehensive in capturing various cases of periodical/intermittent or fixed/variable duration measurements. [0041] the data can be converted to derived features. For example, to deal with multiple ds colliding into the same b (either due to time bin or spatial aggregation), three types of aggregate data points can be defined, which are referred to as the derived features. The derived features can contain (i) the minimum, (ii) the maximum, and (iii) the average of all the values for b respectively)

As per Claim 7, Wang teaches: (Currently Amended) The method of claim 6, further comprising: 
responsive to the quality indicators comprising multiple metrics, calculating, by one or more processors, the interquartile range separately for each metric.  (in at least [0040] To unify the data representation, a data point can be defined: d(m, l, s, e)=v as composed in a four dimensional specification: (i) metric mεM where M is a set of metrics such as CPU level of routers and count of video decoding errors at STBs; (ii) location lεL where L is a set of spatial location identifiers such as a set of users, DSLAMs, or COs; (iii) beginning time for the data binding interval sεT, where T is the total time window; and (iv) ending time of the data binding interval dεT, where v is the measurement value that d contains. Note that for measurement data pertaining to a single time point, s=d. The above representation can be comprehensive in capturing various cases of periodical/intermittent or fixed/variable duration measurements. [0041] the data can be converted to derived features. For example, to deal with multiple ds colliding into the same b (either due to time bin or spatial aggregation), three types of aggregate data points can be defined, which are referred to as the derived features. The derived features can contain (i) the minimum, (ii) the maximum, and (iii) the average of all the values for b respectively [0043]  normalization of the derived features can be performed. Network features typically take numerical values, potentially having different signs and across large range of scales. This makes it difficult to assess the significance of their associated coefficient under regression. To deal with the diverse data values, derived features can be normalized to be binary-valued by comparing to a threshold, which is determined depending on the metric and location. Consider a vector of features of the same metric and location over different time and interval combinations:)


As per Claim 10, Wang teaches: (Original) The method of claim 1, 
wherein the key performance indicators characterize a performance of a process during disjoint time periods, each time period being associated with one scoring batch from the set of scoring batches.  (in at least [0047] The rows of X represent all feature values during a specific time (si, δ) at a specific location lj. Assuming there are n locations, t different time bins, and k different KPI metrics and feature aggregations, the number of rows in X is n×t and the number of columns is k.)


As per Claim 11, Wang teaches: (Original) The method of claim 1, wherein 
calculating the key performance indicator comprises: 
collecting, by one or more processors, performance data values related to a process; and (in at least [0039] FIG. 3 a, data flow for the system 200 that can be used in generating Q-score according to one exemplary embodiment is shown. A Q-score can take input from the performance indicators (which are referred to as features herein), the user control activities, and the user feedback in the form of customer call service records. )
calculating, by one or more processors, the key performance indicator based on the performance data values. (in at least [0039] System 200 can utilize the appropriate temporal and spatial aggregations to remedy the inherent loss, noise and delay with user feedback. By applying statistical regression over large quantity of historical data between various network KPIs and the user feedback, a set of regression coefficients can be obtained or otherwise determined which quantitatively capture their relationship. These regression coefficients can be provided to the online monitoring component. With the regression coefficients, the up-to-date network KPI measurements can be converted or otherwise adjusted into a numerical score (e.g., a single numerical score) for each user or groups of them within a given spatial region. The numerical score, (e.g., the Q-score) can capture the likelihood of any on-going service quality problem. Tracking the Q-score over time can enable execution of a number of different service management applications.)

As per Claim 13, Wang teaches: (Currently Amended)  The method of claim 1, further comprising: 
selecting, by one or more processors, a first key performance indicator which deviates from other key performance indicators from the set of key performance indicators, and (in at least [0066] the first plot of FIG. 6 (denoted as ‘USER+DSLAM+CO+VHO’) shows multi-scale spatial aggregation (with measurement matrix XSpat.Comb). We observe that the multi-scale spatial aggregation outperforms any single-scale aggregation in terms of overall prediction accuracy, indicating that the regression algorithm makes the most accurate selection of spatial level of features)
presenting, by one or more processors, to the user via the graphical user interface, a set of scoring payload records from a scoring batch that the first key performance indicator is associated with.  (in at least [0066] FIG. 6 shows the trade-off curves of X with various single-scale spatial aggregation ranging from user ID (XuserID), to DSLAM (XDSLAM), to CO (XCO), and to VHO (XVHO) level. As the spatial aggregation level changes from user ID to DSLAM (e.g., smaller-sized region to larger-sized region), we observe that the FNR increases from 35% to 100% when FPR is at 0.1%. One reason for this is that if the service quality issues reported by users are more related to home network side problem rather than the provider network problem, spatial aggregation of network performance indicators can attenuate signals relevant to the individual users at home network side. By analyzing significant KPIs, we are able to confirm that the significant KPIs are mostly related to STBs and RGs (e.g., home network devices) while the backbone network is suggested to be well provisioned.)

As per Claim 14, Wang teaches: (Currently Amended)  The method of claim 1, further comprising: 
selecting, by one or more processors, a first key performance indicator which deviates from other key performance indicators from the set of key performance indicators; (in at least [0070] FIGS. 9 a and 9 b list the top ten significant KPIs for relatively long history hours (15-24 hours) and short history hours (3-9 hours), respectively, from the example. Being regressed with individual users' feedback, the significant KPIs can exhibit some commonality (shown in bold for Tuner Fill, Bytes Processed Per Sec, Audio Decoder Errors, Video DRM Errors) as well as differences. From the KPIs relevant to STB packet statistics, we observe that “tuner fill”, “hole without session packets”, “bytes processed per sec” are particularly interesting KPIs.. )
compiling, by one or more processors, a set of performance data values used to calculate the first business key performance indicator; (in at least [0072]  in FIG. 9 c, by combining long-term and short-term event duration 8 in regression, we observe both video and audio related issues appear as the most significant KPIs. This further confirms the effectiveness of letting regression algorithm to choose important KPIs among multiple temporal aggregations. )
selecting, by one or more processors, a predefined fraction of lowest performance data values from the set of performance data values; and (in at least [0072]  As shown in FIG. 9 c, by combining long-term and short-term event duration 8 in regression, we observe both video and audio related issues appear as the most significant KPIs. This further confirms the effectiveness of letting regression algorithm to choose important KPIs among multiple temporal aggregations. Noticing that different KPIs have different degrees of relevancy to user feedback, we can guide monitoring of network KPIs by enlisting a small number of significant KPIs to user-perceived service quality. This way, forthcoming fine-grained network diagnosis can focus on the significant KPIs rather than analyzing excessive amount of KPIs.)
presenting, by one or more processors, to the user via the graphical user interface, scoring payload records associated with the fraction of performance data values.  (in at least [0070] generation of Q-score, we relate the network KPIs and user feedback by means of the factor β. β can measure the relevance of significant KPIs by its magnitude. The analysis of the magnitude of β for different temporal aggregation levels indicates how KPIs correlate with user feedback. FIGS. 9 a and 9 b list the top ten significant KPIs for relatively long history hours (15-24 hours) and short history hours (3-9 hours), respectively, from the example. Being regressed with individual users' feedback, the significant KPIs can exhibit some commonality (shown in bold for Tuner Fill, Bytes Processed Per Sec, Audio Decoder Errors, Video DRM Errors) as well as differences)

As per Claim 15, Wang teaches: (Currently Amended)  The method of claim 1, further comprising: 
selecting, by one or more processors, a first aggregated quality indicator which deviates from other aggregated quality indicators from the set of aggregated quality indicators; (in at least [0065] using multi-scale temporal aggregation on network performance indicators (multi-scale temporal level aggregation). FIG. 4 shows the Q-score on FPR-FNR trade-off curves using various as ranging from 3 hours to 24 hours (e.g., each curve corresponds to an X with a given δ). )
selecting, by one or more processors, a predefined fraction of scoring payload records from a scoring batch associated with the first aggregated quality indicator containing lowest quality indicators from said scoring batch; and (in at least [0065] FIG. 5 shows the results of XTemp.Comb by applying multi-scale temporal aggregation on network performance indicators. There are three curves obtained by combining (i) shorter time bins of 3-12 hours, (ii) longer time bins of 15-24 hours, and (iii) the entire range of 3-24 hours. We observed in our example that (iii) provides the best performance among them. At the same time, (iii) is also strictly better than any curves in FIG. 4, indicating that multi-scale temporal aggregation on network performance indicators improves the accuracy of Q-score prediction on service quality issues. [0066] evaluate the impact of various levels of special aggregation on network performance indicators and the benefit of using multi-scale spatial aggregation in Q-score. FIG. 6 shows the trade-off curves of X with various single-scale spatial aggregation ranging from user ID (XuserID), to DSLAM (XDSLAM), to CO (XCO), and to VHO (XVHO) level. As the spatial aggregation level changes from user ID to DSLAM (e.g., smaller-sized region to larger-sized region), we observe that the FNR increases from 35% to 100% when FPR is at 0.1%.)
presenting, by one or more processors, to the user via the graphical user interface, performance data values associated with the fraction of scoring payload records.  (in at least [0065] FIG. 5 shows the results of XTemp.Comb by applying multi-scale temporal aggregation on network performance indicators. There are three curves obtained by combining (i) shorter time bins of 3-12 hours, (ii) longer time bins of 15-24 hours, and (iii) the entire range of 3-24 hours. We observed in our example that (iii) provides the best performance among them. At the same time, (iii) is also strictly better than any curves in FIG. 4, indicating that multi-scale temporal aggregation on network performance indicators improves the accuracy of Q-score prediction on service quality issues. [0066] evaluate the impact of various levels of special aggregation on network performance indicators and the benefit of using multi-scale spatial aggregation in Q-score. FIG. 6 shows the trade-off curves of X with various single-scale spatial aggregation ranging from user ID (XuserID), to DSLAM (XDSLAM), to CO (XCO), and to VHO (XVHO) level. As the spatial aggregation level changes from user ID to DSLAM (e.g., smaller-sized region to larger-sized region), we observe that the FNR increases from 35% to 100% when FPR is at 0.1%.)

As per Claim 16-19 and 20 for a computer program product (see at least Wang [0014]) and a computer system (see at least Wang [0013]), respectively, substantially recite the subject matter of Claim 1-4 and Claim 1, respectively, and thus, are rejected based on the same reasoning and rationale.


Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20130198767A1 to Wang et al., (hereinafter referred to as “Wang”) in view of US Patent Publication to US20200104733A1 to Bart. (hereinafter referred to as “Bart”)  in view of Non-Patent Literature “User's guide to correlation coefficients”, 8/7/2018, to Akoglu. (hereinafter referred to as “Akoglu”) 

As per Claim 8, Wang teaches: (Currently Amended) The method of claim 1, further comprising:  
calculating, by one or more processors, the degree of correlation by calculating a Pearson correlation coefficient between the set of key performance indicators and the set of aggregated quality indicators; and (in at least [0060] running continuously as network KPI data streaming into Q-score, the series of Q-scores over time can be tracked. Since Q-scores are real-valued numbers, thresholds for alarming on the Q-scores to operations can be identified. The alarms can be proactively used to predict customer complaints. Threshold-based change detection can be applied on the time-series of Q-scores to generate the alarms. [0064] Since Sactual is a spatio-temporal aggregation of user feedback, its element now signifies the level of user-perceived service quality issues. Similarly, by summing up the individual users' Q-score inside each CO into a single value, we can obtain an aggregation vector of Q-scores Sestim that signifies our estimated level of user-perceived service quality. To evaluate the significance of the relation between the actual (Sactual) and estimated (Sestim) user perceived service quality level, we can run an F-test between them where the null hypothesis H0: r=0 and where Sactual=r*Sestim. We find that for the significance level of 0.1, the hypothesis test is rejected, implying that the relation between the two vectors does exist. A Pearson's correlation test also shows relatively high correlation coefficients between Sactual and Sestim, indicating that the relationship between the two is linear. In other words, Q-score follows the user-perceived service quality. Because CO level aggregation represents spatial proximity of user geographical locations, user feedback rates can be different across COs. To evaluate if CO aggregation introduces any bias on the results, we also conduct the same evaluation using a random grouping with the same number of groups as the number of COs and compute aggregation vectors. FIG. 3 b summarizes F-test and Pearson's correlation tests results for both CO level aggregation and random grouping based aggregation. The random grouping based aggregation generally shows the same results as the CO level aggregation, supporting that Q-score follows user feedback regardless of how we aggregate users in Q-score computation. In this example, we considered various levels of spatial granularity in the IPTV hierarchy including DSLAM, CO, and VHO levels. Among them, CO level aggregation was selected for the accuracy analysis because it can yield a statistically sound number of user IDs in each CO and enough number of COs to make meaningful comparisons between aggregation vector Ses.)
wherein the predefined range specifies a Pearson correlation coefficient .....  (in at least [0064] evaluate the significance of the relation between the actual (Sactual) and estimated (Sestim) user perceived service quality level, we can run an F-test between them where the null hypothesis H0: r=0 and where Sactual=r*Sestim. We find that for the significance level of 0.1, the hypothesis test is rejected, implying that the relation between the two vectors does exist. A Pearson's correlation test also shows relatively high correlation coefficients between Sactual and Sestim, indicating that the relationship between the two is linear. In other words, Q-score follows the user-perceived service quality. Because CO level aggregation represents spatial proximity of user geographical locations, user feedback rates can be different across COs. To evaluate if CO aggregation introduces any bias on the results, we also conduct the same evaluation using a random grouping with the same number of groups as the number of COs and compute aggregation vectors. FIG. 3 b summarizes F-test and Pearson's correlation tests results for both CO level aggregation and random grouping based aggregation.)

Although implied, Wang in view of Bart does not expressly disclose the following limitations, which however, are taught by Akoglu,
... a Pearson correlation coefficient larger than -0.1 and smaller than 0.1. (in at least [pg92 col1 para 3] the utmost importance should be given to avoid misunderstandings when reporting correlation coefficients and naming their strength. In Table 1, we provided a combined chart of the three most commonly used interpretations of the r values. Authors of those definitions are from different research areas and specialties. )
	
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Wang in view of Bart by, ... The most basic form of mathematically connecting the dots between the known and unknown forms the foundations of the correlational analysis...Correlation is defined as a relation existing between phenomena or things or between mathematical or statistical variables which tend to vary, be associated, or occur together in a way not expected by chance alone by the Merriam-Webster dictionary...The relationship (or the correlation) between the two variables is denoted by the letter r and quantified with a number, which varies between −1 and +1. Zero means there is no correlation, where 1 means a complete or perfect correlation. The sign of the r shows the direction of the correlation. A negative r means that the variables are inversely related. The strength of the correlation increases both from 0  to +1, and 0 to −1...Interpretation of the Pearson's and Spearman's correlation coefficients..., as taught by Akoglu, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Wang in view of Bart with the motivation of, ....research is naturally based on finding the relationship between the known and the unknown...we can select the appropriate treatment among options with various risks...Kendall's tau may draw more accurate generalizations compared to Spearman's rho in the population...measures both precision (ρ) and accuracy (Cβ)...there is an absolute necessity to explicitly report the strength and direction of r while reporting correlation coefficients in manuscripts...., as recited in Akoglu.


As per Claim 9
calculating, by one or more processors, the degree of correlation by calculating a selection from the group consisting of: 
a Kendall rank correlation coefficient; and a Spearman's rank correlation coefficient.  (in at least [pg92 col1 para 3] the utmost importance should be given to avoid misunderstandings when reporting correlation coefficients and naming their strength. In Table 1, we provided a combined chart of the three most commonly used interpretations of the r values. Authors of those definitions are from different research areas and specialties. )

The reason and rationale to combine Wang, Bart and Akoglu is the same as recited above. 



Conclusion
Relevant prior art not relied upon:
Mun, US20140324521A1, The present invention is applicable in the field of sales performance management coupled with corporate finance, corporate capital investments, economics, math, business risk analysis, simulation, decision analysis, qualitative risk analysis, risk management, quantitative risk analysis, and business statistics, and relates to the modeling and valuation of investment decisions and sales performance management and analysis under uncertainty and risk within all companies, allowing these firms to properly identify, assess, quantify, value, diversify, and hedge their corporate capital investment and sales management decisions and their associated risks. Specifically, the present invention looks at starting from comprehensive qualitative sales performance management and moving the analysis into the realms of quantitative risk-based sales performance modeling, simulation, and optimization.

Shivashankar, US20160210348A1, The formulation of meta-correlation method as a graph based problem is disclosed. The meta-correlation method utilizes one or more correlation techniques, and also captures latent factors critical for the business utility in hand is described. The method also leverages a small example set to bootstrap for the target utility case. The proposed method can easily work for attribute groups of any size, not just attribute groups consisting of pairs of attributes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623